Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 is being considered by the examiner.

Claim Objections
Claims 1-3, 7, and 9-11 are objected to because of the following informalities: 
Claim 1 line 4: both instances of "it" should be changed to -- the first wind receiving surface -- to clarify what "it" refers to.
Claim 2 line 7: "it" should be changed to -- the lower surface -- to clarify what "it" refers to.
Claim 3 line 3: both instances of "it" should be changed to -- the wind passage -- to clarify what "it" refers to.
Claim 7 line 2: both instances of "it" should be changed to -- the front surface -- to clarify what "it" refers to.
Claim 9 line 3: both instances of "it" should be changed to -- the second wind-receiving surface -- to clarify what "it" refers to.
Claim 10 line 2: both instances of "it" should be changed to -- the second wind-receiving surface -- to clarify what "it" refers to.
Claim 11 line 9: "it" should be changed to -- the lower surface -- to clarify what "it" refers to.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 2016/0297492) (hereinafter Yamada).
Re claim 1: Yamada discloses a straddle vehicle, comprising: a headlight (56, fig. 2) emitting light forward; and a first wind-receiving surface (96a,b,c, fig. 3) disposed below and adjacent to the headlight (56) and provided so that it is positioned higher as it approaches rearward (see figs. 2 and 3).

Re claim 2: Yamada discloses a wind passage (74, fig. 3) having front and rear openings (front rear opening of 74a, fig. 3) is formed on an outer side (see fig. 3) of the first wind-receiving surface (74) in a vehicle width direction (see fig. 2), wherein of the front and rear openings of the wind passage, the front opening (front opening of 74a, fig. 3) forms an inlet of the wind passage (see fig. 3) and the rear opening (rear opening of 72a, fig. 3) forms an outlet of the wind passage (see fig. 3), wherein the inlet of the wind passage (front opening of 74a) is open toward the first wind-receiving surface (96a,b,c) and the headlight (56), and wherein the wind passage (74) is provided so that a lower surface of the wind passage (80a, fig. 3) is positioned higher as it approaches rearward (see fig. 3).

Re claim 3: Yamada discloses the wind passage (74, fig. 3) is formed diagonally so that it is positioned outward in the vehicle width direction (see figs. 1-3) as it approaches rearward from the inlet (74a, fig. 3) to the outlet of the wind passage (rear opening of 72a, fig. 3) while passing an outer side relative to the headlight (56, fig. 1) in the vehicle width direction  (see fig. 2) and wherein the wind passage (74) is provided with an outer wall (80b, fig. 3) on an outer side (outer side of 46a, fig. 3) of the wind passage (74) in the vehicle width direction (see fig. 2-3).

Re claim 4: Yamada discloses the wind passage (74, fig. 3) is provided with an upper side wall (86a, fig. 3).

Re claim 5: Yamada discloses the wind passage (74, fig. 3) is formed so that, at the outlet of the wind passage (rear opening of 72a, fig. 3), an axis line (AX, see annotated fig. 3) of the wind passage (74) approaches outward in the vehicle width direction (upper left direction, fig. 3).

    PNG
    media_image1.png
    983
    859
    media_image1.png
    Greyscale

Re claim 6: Yamada discloses the wind passage (74, fig. 3) is provided with an outer wall (82, fig. 3) covering an outer side of the wind passage in the vehicle width direction (see fig. 3) and wherein the outer wall (82) is disposed so as to protrude forward (protrusion, see annotated fig. 3) than at least a part of a front surface (front surface, see annotated fig. 3) of the headlight (56, fig. 2).

Re claim 7: Yamada discloses the front surface (front surface, see annotated fig. 3) of the headlight (56, fig. 2) is diagonally formed (see figs. 3-5) so that it is positioned rearward as it approaches outward in the vehicle width direction (see figs. 1-5).

Re claim 9: Yamada discloses a second wind-receiving surface (see annotated fig. 4) disposed above and adjacent to the headlight (see annotated fig. 4) (56, fig. 2) and is provided so that it is positioned lower as it approaches rearward of the vehicle body (see fig. 2).

    PNG
    media_image2.png
    638
    598
    media_image2.png
    Greyscale

Re claim 11: Yamada discloses a straddle vehicle, comprising a headlight (56, fig. 2) emitting light forward, wherein a wind passage (74, fig. 3) having front and rear openings (front and rear openings of 74, fig. 3) is formed on an outer side (right side, fig. 2) of the headlight (56) in a vehicle width direction (left-right direction, fig. 2), wherein of the front and rear openings of the wind passage, the front opening (front opening of 74) forms an inlet of the wind passage (74a, fig. 3), and the rear opening (rear opening of 74) forms an outlet of the wind passage (outlet of 72a, fig. 3), wherein the inlet of the wind passage (74a, fig. 3) is open toward the headlight (56) (see figs. 1-3), and wherein the wind passage (74) is provided so that a lower surface (surface of 80a, fig. 3) of the wind passage (74) is positioned higher as it approaches rearward (see figs. 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2016/0297492) in view of Maeda et al. (US 2014/0091596) (hereinafter Maeda).
Re claim 8: Yamada fails to teach a front edge of the outer wall is formed so that a center part in a vertical direction of the front edge is rearward than an upper part and a lower part of the front edge.
	Maeda teaches a front edge (front edge, see annotated fig. 3) of the outer wall is formed so that a center part (see annotated fig. 3) in a vertical direction of the front edge is rearward than an upper part (see annotated fig. 3) and a lower part (see annotated fig. 3) of the front edge.

    PNG
    media_image3.png
    587
    878
    media_image3.png
    Greyscale

Therefore, in view of Maeda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the outer wall of Yamada where a front edge of the outer wall is formed so that a center part in a vertical direction of the front edge is rearward than an upper part and a lower part of the front edge, in order to change the flow of air at the front of the straddle vehicle to improve aerodynamics.
It would have been an obvious matter of design choice to change the shape of the outer wall of Yamada where a front edge of the outer wall is formed so that a center part in a vertical direction of the front edge is rearward than an upper part and a lower part of the front edge to improve airflow at the front of the straddle vehicle, since it has been held that the configuration of the outer wall was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

	Re claim 10: Yamada fails to teach a front surface of the headlight is inclined so that it is positioned forward as it approaches upward.
Maeda teaches a front surface (18a, fig. 1) of the headlight (18, fig. 1) is inclined so that it is positioned forward as it approaches upward (see fig. 1).
Therefore, in view of Maeda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the headlight of Yamada with the headlight of Maeda, in order to provide a headlight having a lens with improved aerodynamics where air flows smoothly along the lens surfaces while the vehicle is operating [Maeda, 0042].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanabe et al. (US 2016/0244117), Yokouchi et al. (US 2013/0249239), Saito et al. (US 4,709,774), Tsukui (US 9,815,503), Imai et al. (US 4,911,494), Ishii (US 10,144,473), Moriya et al. (US 6,276,482), Matsuo et al. (US 2008/0185865), and Kurakawa et al. (US 2006/0022490) disclose a similar straddle vehicle with a wind receiving portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875